UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 18, 2012 CORPORATE RESOURCE SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-30734 (Commission File Number) 80-0551965 (I.R.S. Employer Identification No.) 160 Broadway 11th Floor, New York, NY 10038 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646)-443-2380 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On May 2, 2012, Corporate Resource Services, Inc., a Delaware corporation (the “Company”), issued a press release announcing that it has formed The CRS Group, Inc., a Delaware corporation and wholly-owned subsidiary of the Company (“CGI”), and that CGI has entered into an agreement in principle with ZeroChaos, formerly known as Workforce Logic, to facilitate its ability to provide vendor management services to the Company’s clients.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)
